                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    4 702.893.3383
                      FAX: 702.893.3789
                    5 Attorneys for Defendants
                      Clark County Detention Center,
                    6 Erroneously named as “Clark County, Ex Rel -
                      The Clark County Sheriff’s Office”,
                    7 Sgt. David Aspiazu, and
                      Corrections Officer Erin Hood
                    8

                    9
                                                        UNITED STATES DISTRICT COURT
                   10
                                                            DISTRICT OF NEVADA
                   11
                                                                       ***
                   12
                        DAVID GONZALEZ,                                   CASE NO. 2:17-cv-0607-JAD-VCF
                   13
                                           Plaintiff,                     STIPULATION TO RESET
                   14                                                     SETTLEMENT CONFERENCE
                                  vs.
                   15
                      CLARK COUNTY, EX REL – THE CLARK
                   16 COUNTY SHERIFF’S OFFICE, SGT.
                      ASPIAZU, 7117, CO HOOD, #9902
                   17
                                  Defendants.
                   18

                   19            Pursuant to the Order (ECF No. 82) a settlement conference has been scheduled on
                   20 October 2, 2019, at 10:00 a.m., in the chambers of United States Magistrate Judge, Cam

                   21 Ferenbach. Counsel for Defendants is attending a Settlement Conference in Howard v. Bonnie

                   22 Polley et al., 2:16-cv-1553-MMD-DJA on October 2, 2019 at 9:30 a.m.

                   23            Defendant Clark County Detention Center, erroneously named as Clark County, Ex Rel –
                   24 The Clark County Sheriff’s Office, Sgt. David Aspiazu, and Corrections Officer Erin Hood, by

                   25 and through their attorneys, Robert W. Freeman, Esq., of LEWIS BRISBOIS BISGAARD &

                   26 SMITH, LLP, and Plaintiff David Gonzalez, by and through his counsel, Nathan E. Lawrence, of

                   27 GALLIAN WELKER & BECKSTROM, L.C., respectfully request that the settlement conference

                   28 be reset to a time when all parties are available. Therefore, the Plaintiff and Defendants hereby
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4833-8650-1541.1
ATTORNEYS AT LAW
                    1 submit five (5) potential settlement conference dates that the parties are available:

                    2            1.        Tuesday, October 22, 2019;

                    3            2.        Wednesday, October 23, 2019;

                    4            3.        Thursday, October 24, 2019;

                    5            4.        Wednesday, October 30, 2019; and

                    6            5.        Wednesday, November 6, 2019.

                    7            If the above dates are not available the parties request that the Settlement Conference be reset to a

                    8 future date that is available on the Court’s calendar.

                    9            IT IS SO STIPULATED.

                   10 DATED this 13th day of September, 2019.                      DATED this 13th day September, 2019.

                   11 LEWIS BRISBOIS BISGAARD & SMTIH                              GALLIAN WELKER & BECKSTROM, L.C.

                   12
                      /s/ Robert W. Freeman                                        /s/ Nathan E. Lawrence
                   13 Robert W. Freeman, Esq.                                      Nathan E. Lawrence, Esq.
                      Nevada Bar No. 3062                                          Nevada Bar No. 15060
                   14 6385 S. Rainbow Blvd, Suite 600
                      Las Vegas, Nevada 89118                                      540 E. St. Louis Ave.
                   15 Attorneys for Defendants                                     Las Vegas, Nevada 89104
                      _______________________________                              Attorney for Plaintiff
                   16
                                                                           ORDER
                   17
                                                     IT IS SO ORDERED.
                   18
                                            Dated this 13th day of September, 2019.
                   19

                   20

                   21                                                      ______________________________________
                                                                           U.S. MAGISTRATE JUDGE
                   22

                   23             IT IS HEREBY ORDERED that the settlement conference scheduled for October 2, 2019, is
                   24             VACATED and RESCHEDULED to 10:00 AM, November 6, 2019. The confidential
                                  statement is due October 30, 2019. All else as stated in the scheduling order (ECF No. 82)
                   25             remains unchanged.

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4833-8650-1541.1                                       2
